Citation Nr: 1543480	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Entitlement to an evaluation for a left shoulder disability in excess of 10 percent from September 15, 2010 through April 14, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1984, and from February 1985 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2015; a transcript of that hearing is associated with the claims file.

Respecting the lumbar spine disorder claim, the AOJ previously denied service connection for a back injury in a March 1999 rating decision; that decision is final, as discussed further below.  In light of the Veteran's previous arguments and his averments on appeal at this time, the Board concludes that the lumbar spine claim currently on appeal is the same claim as denied in the March 1999 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (the Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  Therefore, the Board's characterization of the lumbar spine claim as a claim to reopen is appropriate.

The issue of service connection for a lumbar spine disorder is considered reopened and that reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 2014 correspondence and in his April 2015 hearing before the undersigned, the Veteran indicated that he wished to withdraw his claim for increased evaluation of his left shoulder disability.

2.  New evidence that tends to substantiate the claim of service connection for a lumbar spine disorder has been received since a final March 1999 rating decision that denied service connection for that claimed disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of increased evaluation for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation for Left Shoulder Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In an April 2014 written correspondence and then during his April 2015 hearing which was reduced to writing via a transcript, the Veteran indicated that he wished to withdraw his appeal respecting increased evaluation of his left shoulder disability.  In light of these statements, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the increased evaluation claim for the Veteran's left shoulder disability on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

New and Material Evidence Claim for a Lumbar Spine Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed his initial service connection claim for a lumbar spine disorder in September 1998, prior to his discharge from service.  Service connection for a lumbar spine disorder was denied in a March 1999 rating decision, and the Veteran was informed of that decision in a March 1999 letter.  The Veteran did not submit a notice of disagreement within one year of that notification letter, nor any additional evidence with respect his lumbar spine claim until he submitted his September 2010 claim to reopen service connection, which is currently on appeal.

As no new and material evidence was received during the appeal period following the March 1999 notification letter, the March 1999 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the March 1999 notification letter, the March 1999 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the March 1999 rating decision, the AOJ denied service connection as the Veteran did not demonstrate a current lumbar spine at that time, nor was there any evidence of lumbar spine treatment during service.  Since the March 1999 rating decision, the Veteran has testified in his April 2015 hearing that he injured his back lifting heavy boxes in 1982 or 1983, which he self-medicated with over-the-counter medications such as ibuprofen or Motrin; the Veteran further averred during his hearing that his back pain has been intermittently present since that time, and even points to his complaints of back pain on his separation examination.  The Veteran additionally submitted a July 2011 prescription note from his private physician, Dr. J.A.F., indicating that he was diagnosed with lumbar radiculitis with two bulging discs.  

In light of the preceding evidence, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a lumbar spine disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

The appeal of the issue of increased evaluation for the Veteran's left shoulder disability is dismissed.

New and material evidence with respect to the claim of service connection a lumbar spine disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

Based on the evidence noted above, the Board finds that a VA examination of the Veteran's claimed lumbar spine disorder is necessary; a remand in order to afford the Veteran that examination is required at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Also, during the Veteran's hearing, he indicated that Dr. J.A.F. took x-rays or a Magnetic Resonating Imaging (MRI) scan of his lumbar spine in either 1999 or 2001; those records are not in the claims file and no attempts to obtain those records have been made.  On remand, any outstanding private and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine disorder, which is not already of record, to include any treatment with Dr. J.A.F. since discharge from service, but particularly in 1999 and 2001.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed lumbar spine disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify all lumbar spine disorders found, to include any arthritic condition thereof and/or any lumbar spine radiculitis with two bulging discs.  

If the examiner finds that that no diagnosis of any condition with respect to his thoracolumbar spine can be made, such should be specifically stated in the examination report and the reasoning for such finding explained.

During the examination, the examiner must obtain a detailed history from the Veteran with regards to in-service injury and continuity of symptomatology with respect to his claimed lumbar spine disorder.  Such history should include both a claimed lifting injury in 1982 or 1983, as well as a back injury during a search and rescue in approximately 1995.

For each lumbar spine disorder found, including lumbar radiculitis with two bulging discs, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in service or during the one-year period following his discharge from active duty, or is otherwise related to military service, including lifting or search and rescue injury therein.  

The examiner should specifically address Veteran's service treatment records, particularly the complaints of recurrent back pain, and report of a back injury during a search and rescue aboard the U.S.S. Kitty Hawk, on his June 1998 separation examination.  

The examiner should also specifically address the Veteran's contentions and lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or from the one-year period following discharge from service, including that his back pain has been intermittently present since discharge from service and is the same injury later diagnosed by Dr. J.A.F. that was initially manifested during military service, as demonstrated by his complaints on separation from service.  


All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


